Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 4% dozen pairs of men’s leather gloves, missing from case 5430/2, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the 4% dozen pairs of men’s leather gloves, missing from case 5430/2. The protest was sustained to this extent.